EXHIBIT 10.3

NAMED EXECUTIVE OFFICER COMPENSATION

Base Salaries

Effective January 1, 2005, the independent members of the Company’s Board of
Directors approved increases to the annual base salaries for the following named
executive officers of the Company as follows:

         
Bobby S. Shackouls
  $ 1,025,000  
Randy L. Limbacher
  $ 550,000  
Steven J. Shapiro
  $ 550,000  

L. David Hanower $ 450,000

2001 Performance Share Unit Plan

Effective January 25, 2005, the Compensation Committee vested the below listed
number of performance share units previously granted to the following named
executive officers of the Company resulting in the below listed payouts:

                  Named Executive Officer   Number of Units Vested   Payout
Bobby S. Shackouls
    200,000     $ 8,632,000  
Randy L. Limbacher
    62,500     $ 2,697,500  
Steven J. Shapiro
    62,500     $ 2,697,500  
L. David Hanower
    50,000     $ 2,158,000  
John A. Williams
    50,000     $ 2,158,000  

2005 Performance Share Unit Plan

Effective January 26, 2005, the Compensation Committee granted the below listed
number of performance share units to the following named executive officers of
the Company:

          Named Executive Officer   Number of Units Granted
Bobby S. Shackouls
    200,000  
Randy L. Limbacher
    70,000  
Steven J. Shapiro
    70,000  
L. David Hanower
    55,000  
John A. Williams
    55,000  

